Citation Nr: 0304855	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from May 1961 to February 1964 
and from around March 1970 to December 1971.  He served in 
Vietnam from February to November 1971.

A December 1965 RO rating decision denied service connection 
for a psychiatric disability.  The veteran was notified of 
this determination in December 1965 and he did not appeal.

In a September 1983 decision, the Board of Veterans' Appeals 
(Board) denied service connection for PTSD.  In 1990, the 
veteran submitted an application to reopen the claim for 
service connection for PTSD.  An April 1990 RO rating 
decision determined that there was no new and material 
evidence to reopen the claim.  The veteran submitted a notice 
of disagreement with the April 1990 RO rating decision, and 
the RO sent him a statement of the case in June 1990.  The 
veteran did not complete the appeal of that issue with the 
submission of a substantive appeal.

In 1997, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  This appeal came to 
the Board from an April 1998 RO rating decision that denied 
service connection for PTSD based on a de novo review of the 
evidence.  In an April 1999 remand, the Board determined 
there was new and material evidence to reopen the claim for 
service connection for PTSD and returned the case to the RO 
for additional development.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is no credible evidence of an inservice stressor 
upon which to base the diagnosis of PTSD.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for service connection for PTSD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine whether he has PTSD.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid the veteran substantiating his claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from May 1961 to February 1964 
and from around March 1970 to December 1971.  He served in 
Vietnam from February to November 1971.

Service documents reveal that the veteran was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, the Overseas Service Bar, 
and Marksman Qualification Badge with Rifle Bar.  These 
documents show that his unit participated in an unnamed 
campaign in the DAMSG.  His principal duty was package crate 
specialist in the U.S. Army depot, Long Binh, with a General 
Support Group.

Service medical records for the veteran's first period of 
active service show he underwent a medical examination for 
enlistment into service in May 1961.  A psychiatric 
disability was not found.  In January 1962, he underwent 
psychiatric evaluation for complaints of "nervousness".  
The impressions were anxious and neurotic young man, and no 
neurologic disease.  In May 1962, he underwent psychiatric 
evaluation for a "nervous condition".  The impression was 
chronic anxiety reaction.  In July 1963, he underwent 
neuropsychiatric evaluation for complaints of chronic anxiety 
reaction.  He was prescribed Librium.  In November 1963, he 
was seen in the medical clinic for tremors in his hands.  The 
impressions were chronic anxiety reaction, slight immaturity 
emotionally; mentally low intelligence, and no neurologic 
disease.  

During the first period of service, the veteran was 
hospitalized for psychiatric treatment and evaluation.  A 
summary of hospitalization in December 1963 reveals that he 
was admitted with a diagnosis of inadequate personality.  The 
discharge diagnosis was emotional instability reaction, 
chronic, severe, manifested by symptoms of nervousness in 
response to very minor stressful episodes, poor work history, 
and an abortive suicide attempt.  It was noted that the 
veteran gave a lifelong history of having symptoms almost 
identical to those of his mother; external precipitating 
stress, mild, routine military duty; premorbid personality 
and predisposition, severe, lifelong history of the veteran's 
present symptomatology, with hospitalization at the age of 12 
for this; and degree of psychiatric impairment, marked for 
further military duty.  It was noted that the veteran's 
condition was not incurred in line of duty and existed prior 
to service.  The veteran underwent a medical examination in 
January 1964 for separation from service.  He complained of 
nervousness and it was noted that he had an anxiety reaction.

VA and private medical records, including documents received 
from the Social Security Administration (SSA), reveal that 
the veteran was treated and evaluated for various psychiatric 
problems from the 1960's to 1999.  The more salient medical 
reports are discussed below.

The veteran underwent a VA neuropsychiatric examination in 
November 1965.  The diagnoses were personality trait 
disturbance and emotionally unstable personality.

A private medical report reveals that the veteran underwent a 
psychiatric evaluation in January 1970.  No significant 
psychiatric problems were found. 

The service medical records for the veteran's second period 
of service reveal that he was seen for anxiety in March 1971.  
The impression was situational stress reaction in a 
chronically anxious individual.  In October 1971, he was 
hospitalized for treatment of psychiatric problems.  The 
diagnosis was improper use of heroin.  In November 1971, he 
was hospitalized for treatment of abuse of drugs.  He 
underwent medical examination in November 1971 for separation 
from service.  The summary of defects and diagnoses included 
abuse of drugs.

VA and private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990 show various psychiatric 
diagnoses.  Those diagnoses included schizoaffective 
disorder, schizoid personality disorder, dysthymic disorder, 
passive-dependent personality disorder, atypical anxiety 
disorder with depressive symptoms, PTSD not found, rule out 
malingering, passive-aggressive personality disorder with 
anti social traits, and personality disorder.

A document from the SSA dated in April 1986 shows that the 
veteran was found entitled to disability benefits.  That 
determination was based on the diagnosis of affective 
disorder.

Statements from acquaintances of the veteran were received in 
1990.  Those statements are to the effect that the veteran 
was generally in good health prior to entry into service and 
that he had mental problems after separation from service.

A VA hospital summary shows that the veteran was hospitalized 
for psychiatric treatment in October 1991.  The Axis I 
diagnoses were chronic paranoid schizophrenia in remission, 
and adjustment disorder with anxiety.

The veteran was hospitalized at a VA medical facility in 
November 1991.  The Axis I diagnoses were PTSD with 
depression, and history of schizophrenia.

The veteran was hospitalized at a VA medical facility from 
August to September 1997.  The Axis I diagnoses were chronic 
PTSD and generalized anxiety disorder with tremors.

The veteran underwent a VA psychiatric examination in March 
1998.  He described being in combat situations in service, 
including sniper attacks.  He reported being a supply 
specialist and that he had to prepare dead soldiers for 
shipment home.  The Axis I diagnosis was PTSD and it was 
noted that he was homeless.

The veteran testified at a video conference before the 
undersigned in January 1999.  His testimony was to the effect 
that he was in combat situations, including being fired upon 
on several occasions while on guard duty in Vietnam, that 
caused PTSD.

In a statement dated in May 1999, the veteran reported 
various stressors while in Vietnam and that he participated 
in funerals for soldiers who had died in Vietnam before going 
to Vietnam.  He reported working with body bags of dead 
soldiers in Vietnam, being under fire while on guard duty in 
Vietnam, and of being threatened by an allied soldier with a 
gun while in Vietnam.

In a statement dated in June 2001, the veteran related that 
he worked with dead bodies of soldiers in Vietnam, that he 
was threatened at gun point by friendly forces, that he saw 
soldiers kill a young boy, and that various soldiers were 
killed from incoming rounds from the enemy while he was in 
Vietnam.  He stated that he could not remember the specific 
names of any individual killed or give exact dates.

In August 2002, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) replied to a request from the RO 
for specific information concerning the veteran's reported 
stressors in Vietnam.  A copy of an extract of the veteran's 
unit activities in Vietnam through April 1971 that revealed a 
bunker guard fired rounds when sighting 2 VC's (Vietcong) in 
March 1971was submitted with the report and an extract of a 
Daily Staff Journal submitted by the U.S. Army Republic 
Vietnam dated in August 1971 that documented a mortar attack 
at Long Binh Post on that date.  None of the specific 
stressors reported by the veteran could be verified.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

The record shows that the veteran has PTSD.  The record does 
not show that he was a prisoner of war while in service.  Nor 
has he submitted any evidence to corroborate his allegation 
of being threatened at gunpoint by friendly forces while in 
Vietnam.

Statements and testimony from the veteran are to the effect 
that he was in combat-like situations in Vietnam, but his 
service documents do not show that he received decorations, 
medals, badges, citations or campaign ribbons that denote 
combat participation.  Nor does the other evidence of record 
other than his statements indicate that he participated in 
combat against the enemy while in Vietnam.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the fact the veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  In this case, USASCRUR was able to 
document that a bunker guard fired rounds when sighting 2 
VC's in March 1971 and that a mortar attack occurred at Long 
Binh Post in August 1971 while the veteran was in Vietnam, 
but those incidents are not the incidents alleged by the 
veteran, such as working with body bags of dead soldiers in 
Vietnam, being under fire on various occasions from snipers 
while on guard duty in Vietnam, of being threatened at gun 
point by friendly forces, of seeing soldiers kill a young 
boy, and being in the area where various soldiers were killed 
from incoming rounds from the enemy.  Under the 
circumstances, the Board finds that the evidence of record 
does not show that the veteran participated in combat with 
the enemy while in Vietnam.

Because the evidence does not show that the veteran is a 
"combat veteran", there must be credible supporting 
evidence to support his allege inservice stressors in order 
to link his PTSD to an incident of service.  Statements were 
received from acquaintances of the veteran that indicate the 
veteran had psychiatric problems after service, but those 
statements do not corroborate his allege inservice stressors.  
Nor may statements and testimony from the veteran alone, as a 
matter of law, establish the occurrence of a noncombat 
stressor as noted in the above regulatory criteria.  Nor can 
the after-the-fact diagnosis of PTSD serve to support the 
actual occurrence of the inservice stressor.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In view of the above and consideration of all the evidence of 
record, the Board finds there is no credible supporting 
evidence of an inservice stressor upon which to base the 
veteran's PTSD.  The preponderance of the evidence is against 
the claim for service connection for PTSD, and the claim is 
denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


